of f i c e of c h i ef c ou n sel department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date number info release date conex-153213-08 sec_25d -- residential energy efficient property residential energy efficient property the honorable herb kohl united_states senate washington dc attention ------------------- dear senator kohl i am responding to your inquiry dated date on behalf of a constituent who is constructing a new home and installing solar panels your constituent requested information about tax_credits for the solar panels a taxpayer can claim a credit for expenditures_for solar electric property and solar water heating property that he or she installed in a new home located in the united_states and used as a residence sec_25d of the internal_revenue_code solar water heating property qualifies for the credit if at least half of the energy the taxpayer uses for water heating in his or her home is derived from the sun solar electric property that qualifies for the credit must generate electricity for use in a taxpayer’s home the amount of the credit i sec_30 percent of a taxpayer’s expenditures_for solar electric property and percent of a taxpayer’s expenditures_for solar water heating property during the year when the taxpayer makes the expenditures during construction of a home the law treats the expenditures as made when the taxpayer originally begins to use the home the limit of the credit for solar water heating property is dollar_figure for the limit of the credit for solar electric property was dollar_figure but the dollar amount of the credit is not limited for solar electric property expenditures made in taxable years beginning after date these credits also are limited for any taxable_year beginning after to the excess of the sum of the regular_tax_liability plus the alternative minimum conex-153213-08 tax over the sum of certain other credits if this limit applies to a taxpayer he or she may be able to take the unused portion of the credit in a following year you also asked when we will publish information on this credit in publication highlights of tax changes we provide highlights of the tax changes for the year the version of publication will be available soon this publication will provide more detail about changes to the tax_credit for solar property that occurred in i hope this information is helpful if you have any questions please contact ---------------- ----------------------- identification_number ------------- or me at ---------------------for further assistance sincerely yours charles b ramsey chief branch office of associate chief_counsel passthroughs special industries
